This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-2128

                                    State of Minnesota,
                                        Respondent,

                                            vs.

                                 Larry Jermaine McCool,
                                        Appellant.

                                Filed November 24, 2014
                                       Affirmed
                                    Halbrooks, Judge


                              Hennepin County District Court
                                 File No. 27-CR-12-3234

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sara J. Euteneuer, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Chutich, Presiding Judge; Halbrooks, Judge; and Ross,

Judge.

                         UNPUBLISHED OPINION

HALBROOKS, Judge

         On appeal from his conviction of first-degree controlled-substance crime (sale),

appellant argues the district court (1) erred by denying appellant’s motion to suppress
evidence obtained from a warranted search of appellant’s car; (2) denied appellant his

right to a fair trial by denying his request for an in camera review of the CRI’s identity;

(3) abused its discretion when it denied appellant’s request for a continuance to hire

substitute counsel; and (4) abused its discretion by denying his motion for a mistrial or to

reopen the Rasmussen hearing based on new information. Appellant also raises three

additional issues in his pro se brief. We affirm.

                                          FACTS

       In January 2012, the Violent Offender Task Force began an investigation that

involved appellant Larry McCool, a residential property in Minneapolis, and a 2001

white Cadillac Deville with an identified license-plate number. A confidential reliable

informant (CRI)1 reported that McCool was distributing crack cocaine from the residence

and using the Cadillac to transport it. Investigators learned from police records that in

October 2011 McCool had been stopped in the Cadillac and found to have marijuana in

the car. In late January, they also observed McCool driving the Cadillac and at the

residence under investigation.

       On January 26, 2012, investigators arrested McCool based on their investigation

and other information provided by the CRI when McCool was at the Public Safety

Facility for a court appearance. That same day, investigators executed a search warrant at

the residence and seized a large quantity of crack cocaine. The next day, investigators

located the Cadillac in a parking ramp across the street from the Public Safety Facility.


1
  The informant had previously provided information that was corroborated and found to
be true and accurate.

                                             2
Taking McCool’s keys from his inventoried property at the jail, an investigator drove the

Cadillac to the impound lot and secured a search warrant. During a subsequent search of

the Cadillac, investigators found 24 grams of crack cocaine in the glove box and the

engine compartment, as well as assorted documents bearing McCool’s name.

      While the vehicle search was underway, an investigator interviewed McCool at the

jail. The investigator activated a handheld digital audio-recording device before advising

McCool of his Miranda rights, observed that a red light came on, and stopped the

recording at the end of the interview.      During this interview, McCool reportedly

confessed that he had driven the Cadillac to his hearing the day before and that there was

crack cocaine in the glove box and the engine compartment.

      On February 2, 2012, the state charged McCool with first-degree controlled-

substance crime (sale), in violation of Minn. Stat. § 152.021, subd. 1(1) (2010). McCool

was represented by a private attorney until July 30, 2012, after which the district court

granted McCool’s request for appointment of a public defender.          Through his new

attorney, McCool moved the court:

       to suppress evidence resulting from the search of the Cadillac, arguing that the
        warrant was not supported by probable cause

       to suppress statements that he made, arguing that there was a substantial Scales
        violation and intentional destruction of evidence because the recording of his
        custodial interview was ultimately unavailable

       to disclose the identity of the CRI, or in the alternative, for an in camera review

       to suppress all evidence obtained as a result of McCool’s warrantless arrest,
        arguing that it was not supported by probable cause.




                                            3
The district court denied these pretrial motions. On April 30, 2013, the date set for trial,

McCool requested a continuance in order to retain private counsel, which the district

court also denied. During trial, McCool moved to reopen the Rasmussen hearing or for a

mistrial based on new information elicited at trial about the missing recording of his

custodial interview. The district court denied the motion. At the conclusion of the two-

day trial, the jury found McCool guilty as charged. This appeal follows.

                                     DECISION

                                             I.

       McCool argues that the district court clearly erred by denying his motion to

suppress the evidence obtained from a search of the Cadillac. He contends that the search

warrant was not supported by probable cause. Both the United States and Minnesota

Constitutions protect citizens against unreasonable searches and seizures. U.S. Const.

amend. IV; Minn. Const. art. 1, § 10. To be valid, a search warrant must be supported by

probable cause. State v. Harris, 589 N.W.2d 782, 787 (Minn. 1999). We review a

warrant application to determine whether the issuing magistrate had a “substantial basis”

to conclude that probable cause exists. State v. Zanter, 535 N.W.2d 624, 633 (Minn.

1995) (quoting Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 2332 (1983)). An

application has a substantial basis when there is a “‘fair probability that contraband or

evidence of a crime will be found in a particular place.’” Id. (quoting Gates, 462 U.S. at

238, 103 S. Ct. at 2332). Whether probable cause exists to issue a search warrant is

determined under a “totality-of-the-circumstances” test. Gates, 462 U.S. at 238, 103

S. Ct. at 2332.


                                             4
       “In reviewing the sufficiency of an affidavit under the totality of the circumstances

test, [issuing judges] must be careful not to review each component of the affidavit in

isolation.” State v. Wiley, 366 N.W.2d 265, 268 (Minn. 1985). “[A] collection of pieces

of information that would not be substantial alone can combine to create sufficient

probable cause.” State v. Jones, 678 N.W.2d 1, 11 (Minn. 2004). A reviewing court

gives great deference to the issuing judge’s probable-cause determination.         State v.

Rochefort, 631 N.W.2d 802, 804-05 (Minn. 2001). “[T]he resolution of doubtful or

marginal cases should be largely determined by the preference to be accorded warrants.”

State v. Holiday, 749 N.W.2d 833, 840 (Minn. App. 2008) (quotation omitted).

       Here, on January 27, the district court issued a warrant to search the Cadillac

based on the following information contained in an affidavit: a CRI, who had previously

provided reliable information to police, reported that McCool was distributing crack

cocaine from the identified residence and was using the Cadillac to transport it;

investigators executed a search warrant at the residence on January 26 and seized a “large

quantity of crack cocaine”; investigators observed McCool driving the Cadillac and at the

residence within 72 hours of the search-warrant application for the Cadillac; McCool had

been stopped in the Cadillac approximately three months earlier and cited for marijuana

in a motor vehicle; McCool was arrested on January 26 at the Public Safety Facility and

the Cadillac was later found in a parking ramp directly across the street.

       Reliance on CRI

       Law enforcement may rely on information provided by a CRI in establishing

probable cause for a search warrant. See Wiley, 366 N.W.2d at 269 (finding that probable


                                             5
cause supported a search warrant based on corroborated information provided by a

reliable CRI).    The informant’s veracity and basis of knowledge are among the

considerations assessed under the totality-of-the-circumstances test. State v. Ward, 580

N.W.2d 67, 71 (Minn. App. 1998). A proven track record is “one of the primary indicia

of an informant’s veracity.” State v. Munson, 594 N.W.2d 128, 136 (Minn. 1999). A

statement in the affidavit attesting to the informant’s proven track is sufficient—

elaboration concerning the specifics of the CRI’s track record is not typically required.

See Wiley, 366 N.W.2d at 269 (holding that, although more detail is preferable, a

statement that an informant “has been used over several years successfully” was

sufficient). Here, the affidavit provides:

              This CRI has provided names and addresses of parties known
              to the CRI to be involved in the distribution of narcotics, to
              your affiant. This CRI has provided information to local law
              enforcement officer[]s regarding narcotics and weapons
              traffickers in the Twin Cities metro area in the past.
              Information provided by the CRI was independently
              corroborated by your affiant and other law enforcement
              officers and found to be true and correct.

We conclude that this statement is sufficient to establish the CRI’s veracity.

       As for the informant’s basis of knowledge, “[r]ecent personal observation of

incriminating conduct has traditionally been . . . preferred,” but corroboration of even

minor details can lend credence to an informant’s tip. Id. Here, the affidavit does not

establish the CRI’s basis of knowledge.2 It simply states that “Your affiant learned from



2
  At the suppression hearing, an investigator testified that the CRI had reported firsthand
observations of McCool in possession of crack cocaine and had identified McCool from a

                                             6
a CRI that McCool was distributing crack cocaine from [the residence] and was using the

[Cadillac]. The CRI further reported that McCool uses the [Cadillac] to transport his

crack cocaine.”

       McCool argues that without an express statement regarding the CRI’s basis of

knowledge in the affidavit, it is insufficient to establish probable cause. But the totality-

of-the-circumstances approach “recognizes that each informer is different and that all of

the stated facts relating to the informer should be considered.” State v. McCloskey, 453

N.W.2d 700, 703 (Minn. 1990).            Independent corroboration of the information

provided—even corroboration of minor details—can assist in assessing the reliability of

the information given. See id. at 704 (stating that “minimal corroboration is at least

another relevant factor” in the totality-of-the-circumstances test). An informant’s basis of

knowledge, reliability, and veracity “should be understood simply as closely intertwined

issues that may usefully illuminate the commonsense, practical question whether there is

‘probable cause’ . . . .” Gates, 462 U.S. at 230, 103 S. Ct. at 2328.

       In State v. Albrecht, we concluded that an anonymous tip was insufficient to

support a finding of probable cause for a search warrant because the information

corroborated was easily obtained and publicly available. 465 N.W.2d 107, 109 (Minn.

App. 1991). But unlike this case, the investigators in Albrecht had not established the

informant’s veracity. Id. at 108-09. In addition, investigators here had recently observed

McCool at the residence, and in the Cadillac, which was found parked near where


photo lineup. This information was omitted from the search-warrant application and is
therefore not part of our analysis.

                                              7
McCool was arrested. A search of the residence, where the CRI claimed that McCool

was distributing crack cocaine, resulted in the seizure of a large quantity of crack cocaine.

McCool had also been stopped with marijuana in the Cadillac a few months earlier.

Finally, based on the affiant’s training and experience, “people who are involved in the

distribution of narcotics often use vehicles to transport, protect, and hide their illegal

narcotics.”

        The district court found that the information provided by the CRI, the subsequent

corroboration by investigators, and the CRI’s accuracy with past information, when taken

together, were sufficient to establish probable cause, despite no statement in the affidavit

about the CRI’s basis of knowledge. Based on the totality of the circumstances and given

the preference accorded to warrants in close cases, we conclude that the absence of an

express statement of the CRI’s basis of knowledge does not invalidate the search warrant

here.

        Nexus

        McCool argues that the warrant application failed to establish a nexus between the

alleged crime and the Cadillac. We disagree. An issuing judge “is entitled to draw

common-sense and reasonable inferences from the facts and circumstances” set forth in

an affidavit. State v. Brennan, 674 N.W.2d 200, 204 (Minn. App. 2004) (quotation

omitted), review denied (Minn. Apr. 20, 2004). We conclude that the issuing judge

properly determined based on information provided by the CRI and other information

developed during the investigation that there was a sufficient nexus between the alleged

crime and the Cadillac.


                                             8
       McCool also challenges the temporal nexus of the information provided and the

search of the Cadillac. Evidence supporting a finding of probable cause must be closely

related in time to the issuance of the search warrant. State v. McGrath, 706 N.W.2d 532,

544 (Minn. App. 2005). The affidavit indicates that the investigation began in January

2012 and that the information from the CRI was obtained during the course of the

investigation.   Within 72 hours of the search-warrant application, investigators had

observed McCool in the Cadillac and at the residence where he was purportedly

distributing crack cocaine and where a large quantity of crack cocaine was found on

January 26. Based on the location of the Cadillac, it is reasonable to infer that McCool

had driven the Cadillac on January 26. We conclude that the issuing judge properly

determined that there was a sufficient temporal nexus between the alleged crime and the

Cadillac.


       Having reviewed the totality of the circumstances, including the role of the CRI

and the nexus between the alleged crime and the Cadillac, we conclude that the search-

warrant application contains specific facts sufficient to show a “fair probability that

contraband or evidence of a crime will be found” in the Cadillac. The district court

therefore did not clearly err by denying McCool’s motion to suppress the evidence

obtained from the search of the Cadillac.




                                            9
                                           II.

       McCool argues that the district court abused its discretion by denying his motion

for an in camera review of the identity of the CRI. 3 The district court found that

McCool’s assertion that the CRI’s testimony would be helpful to his defense was based

on “mere speculation” and “does not provide this Court with facts that would establish

that the in[]camera review would be helpful.”

       Minnesota law recognizes a privilege to withhold the identity of a CRI because of

the state’s “‘legitimate interest in protecting the identity of persons who provide

information to law enforcement.’” State v. Rambahal, 751 N.W.2d 84, 90 (Minn. 2008)

(quoting State v. Litzau, 650 N.W.2d 177, 184 (Minn. 2002)). This interest must give

way, however, “when the disclosure of an informer’s identity, or the contents of his

communication, is relevant and helpful to the defense of an accused, or is essential to a

fair determination of a cause.” Id. (quotation omitted). The burden is on the defendant to

establish the need for disclosure. Id.

       The Minnesota Supreme Court has adopted four nonexclusive factors to consider

when “determining whether to order disclosure of a confidential informant’s identity:

(1) whether the informant was a material witness; (2) whether the [informant’s] testimony

will be material to the issue of guilt; (3) whether testimony of officers is suspect; and

(4) whether the informant’s testimony might disclose entrapment.”         Id. (quotations

omitted).   But ultimately, whether to disclose the informant’s identity “remains a

3
    McCool moved the district court for disclosure of the CRI’s identity or, in the
alternative, for an in camera review. On appeal, he does not challenge the denial of his
motion for outright disclosure.

                                           10
balancing test between the defendant’s right to prepare a defense and the public’s interest

in effective law enforcement.” Id. “If the defendant fails to meet this burden but is able

to establish a basis for inquiry by the court, then the court should hold an in camera

hearing to consider affidavits or to interview the informant in person.” State v. Ford, 322

N.W.2d 611, 614 (Minn. 1982).

       A defendant can establish a basis of inquiry for an in camera review “by making a

prima facie showing challenging the veracity of a search warrant, or by making a prima

facie showing that the informant may be a material witness at trial.” State v. Wessels,

424 N.W.2d 572, 575 (Minn. App. 1988), review denied (Minn. July 6, 1988). It is

inappropriate to hold an in camera review only “to allow defense counsel to conduct a

fishing expedition.” State v. Moore, 438 N.W.2d 101, 106 (Minn. 1989). “[C]ourts

should not require in camera disclosure solely on the basis of speculation by the

defendant that the informant’s testimony might be helpful. The defendant must explain

precisely what testimony he thinks the informant will give and how this testimony will be

relevant to a material issue of guilt or innocence.” Syrovatka v. State, 278 N.W.2d 558,

562 (Minn. 1979).

       McCool did not explain to the district court how the CRI’s identity or testimony

would be relevant to a material issue of guilt or innocence. He argues for the first time

on appeal that the CRI was a material witness.4 But because McCool did not raise this

argument to the district court, the district court had no opportunity to address it, and it is


4
   The CRI did not testify at trial and no substantive information from the CRI was
introduced at trial.

                                             11
waived on appeal. See Roby v. State, 547 N.W.2d 354, 357 (Minn. 1996) (holding that

“[t]his court generally will not decide issues which were not raised before the district

court”). We conclude that the district court properly found that McCool fails to provide

more than “mere speculation” that disclosure of the CRI’s identity would be helpful to his

defense. Therefore, the district court did not abuse its discretion by denying McCool’s

motion for an in camera review of the CRI’s identity.

                                            III.

         McCool argues that the district court abused its discretion by denying his motion

for a continuance to hire a private attorney. We review the denial of a motion for a

continuance for a clear abuse of discretion. State v. Rainer, 411 N.W.2d 490, 495 (Minn.

1987).

         The federal and state constitutions provide a criminal defendant the right to the

assistance of counsel. U.S. Const. amend. VI; Minn. Const. art. 1, § 6. “This right

includes a fair opportunity to secure counsel of his choice.” State v. Vance, 254 N.W.2d

353, 358 (Minn. 1977). But the right to counsel does not give a defendant “the unbridled

right to be represented by counsel of his choice.” Id. A defendant cannot demand a

continuance for the purpose of delay or for “arbitrarily choosing to substitute counsel at

the time of trial.” Id. A decision on a motion for a continuance to secure private counsel

“should be based on all facts and circumstances surrounding the request.” Id.

         The facts and circumstances here show that McCool, who was charged on

February 2, 2012, was originally represented by a private attorney. In late July 2012, the

district court granted that attorney’s motion to withdraw. McCool then requested and the


                                            12
district court granted the appointment of a public defender. On April 30, 2013, the date

set for trial, McCool moved the district court for a continuance to allow him to hire new

private counsel. The district court denied the motion on the ground that the case was

“getting very very old” and McCool was represented by a “very competent” and “very

fine” public defender. The district court heard motions in limine that afternoon and

empaneled the jury the following day.

       In determining whether the district court properly exercised its discretion by

denying a motion for a continuance, appellate courts consider “whether the defendant

was prejudiced in preparing and presenting his defense.” State v. Fagerstrom, 286 Minn.

295, 299, 176 N.W.2d 261, 264-65 (1970).          McCool does not argue that he was

prejudiced; he argues that the state would not have been prejudiced by a continuance. In

the absence of any prejudice to McCool, and given the extended length of time that

McCool had to retain substitute private counsel, we conclude that the district court did

not abuse its discretion by denying McCool’s motion for a continuance.

                                           IV.

       McCool challenges the district court’s denial of his motion for a mistrial and to

reopen the Rasmussen hearing based on new information in an investigator’s trial

testimony about the specific sequence of events relating to the unavailable recording of

his custodial interview.

       At the Rasmussen hearing, an investigator testified that he used a digital recording

device that stores recordings on a memory card. The investigator explained that later, he

was unable to open the file containing the recording, and that after consulting with


                                            13
information-technology personnel, he concluded that the memory card was corrupted and

discarded it.   The district court denied McCool’s motion to suppress evidence of

McCool’s statement, ruling that when the investigator discarded the memory card it had

no apparent and material exculpatory value and was not done in bad faith, and there was

no substantial Scales violation.     At trial, the investigator testified again about the

custodial interview. When asked why the recording was unavailable, the investigator

stated, “When I attempted to download the file from the recorder to my computer, the file

was apparently corrupted and it was not downloaded.”              On redirect and recross-

examination, additional details came out about the sequence of events relating to attempts

to upload and download the file.

       Later that day, McCool moved for a mistrial and to reopen the Rasmussen hearing

based on the investigator’s testimony.5 The motion was based on three pieces of new

information: (1) the investigator had listened to the recording to prepare his report, (2) the

memory card was thrown out “much later on in the process,” and (3) elaboration on the

upload/download process. The prosecutor agreed that some of the trial testimony had not

been elicited at the Rasmussen hearing but contended that none of the new information

contradicted the earlier testimony.       The district court denied McCool’s motion,

acknowledging that some new information had come out at trial, but ruling that it had no

impact on the court’s denial of McCool’s motion to suppress because there was still no




5
  McCool focused on the Rasmussen argument at the district court, but focuses almost
entirely on the mistrial argument on appeal.

                                             14
apparent and material exculpatory value to the memory card when it was discarded or any

evidence of bad faith.

       Mistrial

       We review a district court’s denial of a motion seeking a mistrial for abuse of

discretion. State v. Spann, 574 N.W.2d 47, 52 (Minn. 1998). McCool argues that the

district court abused its discretion by denying his motion for a mistrial because “the

state’s failure to disclose before trial that the audio may have existed on [the

investigator]’s computer deprived McCool of an opportunity to investigate the computer

and the audio record, which deprived McCool of his right to a fair trial.” But because

McCool did not ask the district court for an opportunity to conduct a forensic review,

there is no decision to review on appeal.

       “[A] mistrial should not be granted unless there is a reasonable probability that the

outcome of the trial would be different.” Id. at 53. In exercising its discretion when

ruling on a motion for a mistrial based upon a discovery violation, a district court should

take into account: “(1) the reason why disclosure was not made; (2) the extent of

prejudice to the opposing party; (3) the feasibility of rectifying that prejudice by a

continuance; and (4) any other relevant factors.” State v. Lindsey, 284 N.W.2d 368, 373

(Minn. 1979).

       Here, there is no indication that the recording (1) exists or (2) would contradict the

investigator’s testimony about McCool’s purported confession. But even if a recording

existed and it was established that McCool did not confess that the Cadillac contained

crack cocaine, the warranted search of the vehicle—which was not based upon McCool’s


                                             15
purported confession—would have revealed the cocaine.        McCool, therefore, cannot

show prejudice based on the state’s failure to clarify earlier the sequence of events

leading to the loss of the recording. Because there is no reasonable probability that the

outcome of the trial would have been different if the state had disclosed the information

earlier, we conclude that the district court did not abuse its discretion by denying

McCool’s motion for a mistrial.

      Reopen Rasmussen hearing

      McCool also contends that the district court erred by denying his request to reopen

the Rasmussen hearing because, if a recording existed, it may have been exculpatory.

The district court has inherent authority to decide motions to reconsider an omnibus

ruling, and we review a district court’s decision not to reopen an omnibus hearing under

an abuse-of-discretion standard. State v. Papadakis, 643 N.W.2d 349, 356-57 (Minn.

App. 2002). The district court ruled that the new information elicited at trial would not

affect its ruling on McCool’s motion to suppress his statement. We conclude that the

district court did not abuse its discretion by determining that the possibility that

exculpatory evidence might exist was insufficient to justify reopening the Rasmussen

hearing.

      In his pro se supplemental brief, McCool argues that the district court erred by

denying his motion to suppress his statement because the investigator intentionally

destroyed evidence when he discarded the memory card and the corrupted audio

recording constitutes a substantial Scales violation.    The district court found that

(1) “there is no evidence that [the investigator] acted in bad faith when he decided to


                                           16
discard the memory card” and (2) any Scales violation was not substantial because

McCool does not dispute that a Miranda warning was given and the failure of the

recording device was unintentional and unforeseen.

      Destruction of evidence

      “A defendant’s right to due process of law is implicated when the [s]tate loses,

destroys, or otherwise fails to preserve material evidence.” State v. Jenkins, 782 N.W.2d

211, 235 (Minn. 2010). “The failure to preserve potentially useful evidence that is

actually collected during a criminal investigation does not constitute a denial of due

process unless the defendant shows bad faith on the part of the police.” Id. McCool

argues that the bad-faith element is satisfied because the investigator intentionally

discarded the memory card.

      When analyzing a destruction-of-evidence claim, appellate courts “consider

whether the destruction was intentional and whether the exculpatory value of the lost or

destroyed evidence was apparent and material.” State v. McDonough, 631 N.W.2d 373,

387 (Minn. 2001). Here, the district court found that “[t]he record does not indicate that

the exculpatory value of the memory card was apparent and material prior to [the

investigator]’s decision to throw it away.” On appeal, McCool does not specifically

challenge this finding, which is supported by the record. We conclude that the district

court did not err by denying McCool’s motion to suppress his statement based on a

destruction-of-evidence claim.




                                           17
       Scales violation

       Whether a failure to record a custodial interrogation is a substantial violation of

the Scales recording requirement is a legal question that we review de novo. State v.

Inman, 692 N.W.2d 76, 79 (Minn. 2005).            “Among the factors in determining the

substantiality of a Scales violation is whether the violation is prejudicial to the accused.”

Id. at 81 (citing State v. Scales, 518 N.W.2d 587, 592 n.5 (Minn. 1994)). A violation is

prejudicial “if the accused alleges, contrary to the prosecution’s assertions, that no

Miranda warning was given or that he did not waive his Miranda rights.” Id. But if no

party disputes whether the Miranda warning was given or whether the accused waived

his right to remain silent, “the lack of a recording creates no prejudice to the accused.”

Id. Here, the district court correctly observed that McCool does not dispute that a

Miranda warning was given or that he waived his rights. Because the lack of a recording

does not raise any factual dispute about the existence and validity of a Miranda waiver,

we conclude that the district court properly found that the corrupted audio recording is

not a substantial Scales violation.

                                                  V.

       In a pro se supplemental brief and reply brief, McCool recounts his version of the

events surrounding his arrest and the investigation and argues:

        the evidence found in the Cadillac, which was not registered to him and was
         not in his control on the date of his arrest, cannot support his conviction

        impounding the Cadillac without a search warrant violated his constitutional
         rights and

        the evidence was insufficient to convict him of first-degree “sale.”

                                             18
These supplemental arguments are unsupported by legal citation and do not warrant

relief. We need “not consider pro se claims on appeal that are unsupported by either

arguments or citations to legal authority.” State v. Bartylla, 755 N.W.2d 8, 22 (Minn.

2008).

         Affirmed.




                                         19